Citation Nr: 1335839	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1980 to April 1988, and from September 1990 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for bilateral plantar fasciitis.  


FINDINGS OF FACT

1.  The Veteran sought treatment for sore feet in service and was diagnosed with pes planus in service.

2.  The Veteran has current disabilities of bilateral plantar fasciitis and pes planus.

3.  Bilateral plantar fasciitis and bilateral pes planus are related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for bilateral plantar fasciitis and bilateral pes planus.  This award represents a complete grant of the benefit sought on appeal; therefore, any further discussion of how VA has fulfilled the duties to notify and assist is not necessary.  

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.      § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Plantar fasciitis and pes planus are not "chronic diseases" listed under 38 C.F.R.     § 3.309(a); thus the presumptive service connection provisions at 38 C.F.R.             § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).   When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection for Bilateral Plantar Fasciitis

In the case at hand, the Veteran asserts that her currently diagnosed bilateral plantar fasciitis is a result of her military service.  Specifically, she contends that the current foot condition began in 1993 as a result of marching and running required while on active duty.  

After a review of all the evidence, the Board finds that the Veteran exhibited symptoms of plantar fasciitis, and was diagnosed with pes planus in service.  Upon entrance into service, the Veteran did not report foot problems on the September 1980 report of medical history, and no foot problems were noted on the September 1980 report of medical examination.  A January 1981 service treatment record shows that the Veteran went to the podiatry clinic due to complaints of sore feet.  No specific injury or event was noted, and there was no diagnosis.  A January 1994 report of medical examination during service notes that the Veteran had mild asymptomatic pes planus.  The remaining service treatment records, to include September 1988 and March 1999 reports of medical examination, are negative for any foot complaints or diagnoses.  No foot problems were noted on the September 2002 report of medical examination upon separation from service.  

The evidence also shows that the Veteran has current disabilities of bilateral plantar fasciitis and pes planus.  Private treatment records from a physician, S.K., M.D., reflect that in February 2007 the Veteran complained of right foot pain.  Dr. S.K. reported a callus on the Veteran's right foot.  A September 2012 statement from 
Dr. S.K. certified that, due to the Veteran's "medical condition, she cannot stand for prolonged periods of time and needs rest in between."

A September 2011 VA foot examination report reflects the Veteran reported pain in both heels, and asserted that her current symptoms have existed since 1993, and were caused by marching and running required while on active duty.  The VA examiner diagnosed bilateral plantar fasciitis.  The VA examiner stated that he was unable to provide an opinion as to the etiology as to the plantar fasciitis because he had not been given an opportunity to review the Veteran's service treatment records; however, after having reviewed the service treatment records, the VA 

examiner in October 2011 offered a conditional opinion.  The VA examiner stated the condition that, if the in-service foot soreness was localized under the heels, then the plantar fasciitis would be related to service; however, if the in-service foot soreness was not localized under the heels, the opinion is that is was less likely than not that the Veteran's plantar fasciitis is related to service.  The VA examiner assumed the condition of in-service localized heel pain had not been met.  The examiner indicated that the service treatment records did not specify the location of the foot pain, and from that evidence assumed that the in-service foot pain was not localized under the heels.  

In this case, the evidence is at least in equipoise on the question of whether the foot pain that the Veteran experienced in service was localized under the heels, that is, whether the condition was met that would result in a favorable nexus opinion relating the current plantar fasciitis to service.  As the location of the foot pain was not indicated by the service treatment record entry, it equally may have involved localized pain under the heels as pain in another location of the feet.  The examiner's negative opinion is conditional upon his assumption, based on the absence of evidence to the contrary, that the in-service foot soreness was not localized under the heels.  This is the less favorable interpretation of the evidence.  The Board will resolve reasonable doubt on this question to find that the pain was localized under the heels; therefore, the VA examiner's condition for a favorable nexus opinion has been met to relate the current plantar fasciitis to the in-service complaints of foot pain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Finally, the Board finds that the currently diagnosed pes planus is related to service.  No foot problems were noted upon the Veteran's entrance examination.  The Veteran was diagnosed with mild asymptomatic pes planus in service.  Accordingly, the Board finds that the Veteran's currently diagnosed pes planus was 

incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral plantar fasciitis and bilateral pes planus have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral plantar fasciitis is granted.

Service connection for bilateral pes planus is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


